 Fill in this information to identify the case:

 Debtor 1              Hospitality Ward
                       __________________________________________________________________

 Debtor 2               ________________________________________________________________
 (Spouse, if filing)

                                         Western
 United States Bankruptcy Court for the: ______________________              WA
                                                                District of __________
                                                                             (State)
 Case number             18-42685-MJH
                        ___________________________________________




Official Form 410S1
Notice of Mortgage Payment Change                                                                                                                12/15

If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor’s principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.
                                U.S. Bank Trust National Association, as
                   Trustee of the Igloo Series IV Trust
 Name of creditor: _______________________________________                                                           8
                                                                                         Court claim no. (if known): _____________________


 Last 4 digits of any number you use to                                                  Date of payment change:
 identify the debtor’s account:                          5923____ ____ ____
                                                         ____                            Must be at least 21 days after date         11        2020
                                                                                                                                     ____/____/_____
                                                                                                                                          01
                                                                                         of this notice


                                                                                         New total payment:                            1,084.45
                                                                                                                                     $ ____________
                                                                                         Principal, interest, and escrow, if any

 Part 1:         Escrow Account Payment Adjustment

 1.   Will there be a change in the debtor’s escrow account payment?
      q    No
      q    Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
                the basis for the change. If a statement is not attached, explain why: ___________________________________________
                __________________________________________________________________________________________________

                                             59.59
                   Current escrow payment: $ _______________                           New escrow payment:           130.41
                                                                                                                   $ _______________


 Part 2:         Mortgage Payment Adjustment

 2.   Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the debtor's
      variable-rate account?
      q    No
      q    Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
                attached, explain why: _______________________________________________________________________________
                __________________________________________________________________________________________________

                   Current interest rate:         _______________%                     New interest rate:          _______________%

                   Current principal and interest payment: $ _______________           New principal and interest payment: $ _______________


 Part 3:         Other Payment Change

 3.   Will there be a change in the debtor’s mortgage payment for a reason not listed above?
      q    No
      q    Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
                (Court approval may be required before the payment change can take effect.)

                   Reason for change: ___________________________________________________________________________________

                   Current mortgage payment: $ _______________                         New mortgage payment: $ _______________


Official Form 410S1                                          Notice of Mortgage Payment Change                                                  page 1


             Case 18-42685-MJH                     Doc      Filed 09/21/20              Ent. 09/21/20 11:46:49                     Pg. 1 of 7
Debtor 1         Hospitality Ward
                 _______________________________________________________                                                  18-42685-MJH
                                                                                                  Case number (if known) _____________________________________
                 First Name      Middle Name               Last Name




 Part 4:         Sign Here


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
 telephone number.
 Check the appropriate box.

     q     I am the creditor.

     q
     X     I am the creditor’s authorized agent.



 I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
 knowledge, information, and reasonable belief.



 û_____________________________________________________________
  /s/ Michelle Ghidotti
     Signature
                                                                                                  Date    09/21/2020
                                                                                                          ____/_____/________




 Print:             Michelle Ghidotti
                    _________________________________________________________                     Title   AUTHORIZED AGENT
                                                                                                          ___________________________
                    First Name                      Middle Name          Last Name



 Company            Ghidotti Berger LLP.
                    _________________________________________________________



 Address            1920 Old Tustin Ave.
                    _________________________________________________________
                    Number                 Street

                    Santa Ana, CA 92705
                    ___________________________________________________
                    City                                                 State       ZIP Code



 Contact phone       949
                    (______) _____– 2010
                             427 _________                                                              bknotifications@ghidottiberger.com
                                                                                                  Email ________________________




Official Form 410S1                                                    Notice of Mortgage Payment Change                                             page 2


            Case 18-42685-MJH                            Doc           Filed 09/21/20           Ent. 09/21/20 11:46:49                  Pg. 2 of 7
                                                  SN Servicing Corporation                    Final
                                                     323 FIFTH STREET
                                                    EUREKA, CA 95501
                                                 For Inquiries: (800) 603-0836
                                     Main Office- NMLS ID #5985, Branch Office- NMLS ID #9785
     Analysis Date: September 16, 2020

     SHARON B WARD                                                                                           Loan:
     613 S 63RD ST                                                                         Property Address:
     TACOMA WA 98408                                                                       613 SOUTH 63RD STREET
                                                                                           TACOMA, WA 98408



                                               Annual Escrow Account Disclosure Statement
                                                            Account History

     This is a statement of actual activity in your escrow account from Sept 2019 to Oct 2020. Last year's anticipated activity
     (payments to and from your escrow account) is next to the actual activity.

Payment Information                 Current:      Effective Nov 01, 2020:                Escrow Balance Calculation
 Principal & Interest Pmt:                954.04                  954.04 **              Due Date:                                      Sep 01, 2020
 Escrow Payment:                            59.59                 130.41                 Escrow Balance:                                    (560.44)
 Other Funds Payment:                        0.00                    0.00                Anticipated Pmts to Escrow:                         119.18
 Assistance Payment (-):                     0.00                    0.00                Anticipated Pmts from Escrow (-):                   206.82
 Reserve Acct Payment:                       0.00                    0.00                Anticipated Escrow Balance:                       ($648.08)
 Total Payment:                           $1,013.63                 $1,084.45

     ** The terms of your loan may result in changes to the monthly principal and interest payments during the year.

                    Payments to Escrow           Payments From Escrow                                       Escrow Balance
       Date         Anticipated   Actual         Anticipated     Actual             Description             Required       Actual
                                                                            Starting Balance                      0.00          0.00
     Sep 2019                          44.49                              * Escrow Only Payment                   0.00         44.49
     Sep 2019                                                    2,468.83 *                                       0.00     (2,424.34)
     Oct 2019                                                                                                     0.00     (2,424.34)
     Oct 2019                      1,450.88                                  *   Escrow Only Payment              0.00       (973.46)
     Nov 2019                         54.67                                  *                                    0.00       (918.79)
     Nov 2019                        109.34                                  *                                    0.00       (809.45)
     Dec 2019                                                      283.85    *   Forced Place Insur               0.00     (1,093.30)
     Jan 2020                          54.67                                 *                                    0.00     (1,038.63)
     Jan 2020                          54.67                                 *                                    0.00       (983.96)
     Jan 2020                                                      103.85    *   Forced Place Insur               0.00     (1,087.81)
     Feb 2020                        101.83                                  *   Escrow Only Payment              0.00       (985.98)
     Feb 2020                         54.67                                  *                                    0.00       (931.31)
     Feb 2020                        184.99                                  *   Escrow Only Payment              0.00       (746.32)
     Feb 2020                                                      103.71    *   Forced Place Insur               0.00       (850.03)
     Mar 2020                                                      103.63    *   Forced Place Insur               0.00       (953.66)
     Apr 2020                          54.67                                 *                                    0.00       (898.99)
     Apr 2020                                                      103.63    *   Forced Place Insur               0.00     (1,002.62)
     May 2020                          54.67                                 *                                    0.00       (947.95)
     May 2020                                                      103.59    *   Forced Place Insur               0.00     (1,051.54)
     Jun 2020                          54.67                                 *                                    0.00       (996.87)
     Jun 2020                                                      103.55    *   Forced Place Insur               0.00     (1,100.42)
     Jul 2020                          54.67                                 *                                    0.00     (1,045.75)
     Jul 2020                                                      103.50    *   Forced Place Insur               0.00     (1,149.25)
     Aug 2020                          54.67                                 *                                    0.00     (1,094.58)
     Aug 2020                                                      103.46    *   Forced Place Insur               0.00     (1,198.04)
                                                                                                                                        Page 1
              Case 18-42685-MJH                 Doc       Filed 09/21/20            Ent. 09/21/20 11:46:49               Pg. 3 of 7
Sep 2020                          741.01                               * Escrow Only Payment                    0.00        (457.03)
Sep 2020                                                        103.41 * Forced Place Insur                     0.00        (560.44)
                                                                         Anticipated Transactions               0.00        (560.44)
Sep 2020                       59.59                            103.41 Forced Place Insur                                   (604.26)
Oct 2020                       59.59                            103.41 Forced Place Insur                                   (648.08)
                     $0.00 $3,243.75               $0.00     $3,891.83

An asterisk (*) indicates a difference from a previous estimate either in the date or the amount. If you want a further explanation, please call
our toll-free number.


Last year, we anticipated that payments from your account would be made during this period equaling 0.00. Under
Federal law, your lowest monthly balance should not have exceeded 0.00 or 1/6 of the anticipated payment from the
account, unless your mortgage contract or State law specifies a lower amount. Your mortgage contract and State law are
silent on this issue.




                                                                                                                                       Page 2
         Case 18-42685-MJH                  Doc        Filed 09/21/20            Ent. 09/21/20 11:46:49                Pg. 4 of 7
                                              SN Servicing Corporation                    Final
                                            For Inquiries: (800) 603-0836
                                 Main Office- NMLS ID #5985, Branch Office- NMLS ID #9785
 Analysis Date: September 16, 2020

 SHARON B WARD                                                                                                   Loan:

                                           Annual Escrow Account Disclosure Statement
                                                  Projections for Coming Year

This is an estimate of activity in your escrow account during the coming year based on payments anticipated to be made to and
from your account.


   Date              Anticipated Payments                                                                  Escrow Balance
                     To Escrow From Escrow               Description                                 Anticipated      Required
                                                         Starting Balance                              (648.08)           0.00
Nov 2020               103.41          103.41            Forced Place Insur                            (648.08)           0.00
Dec 2020               103.41          103.41            Forced Place Insur                            (648.08)           0.00
Jan 2021               103.41          103.41            Forced Place Insur                            (648.08)           0.00
Feb 2021               103.41          103.41            Forced Place Insur                            (648.08)           0.00
Mar 2021               103.41          103.41            Forced Place Insur                            (648.08)           0.00
Apr 2021               103.41          103.41            Forced Place Insur                            (648.08)           0.00
May 2021               103.41          103.41            Forced Place Insur                            (648.08)           0.00
Jun 2021               103.41          103.41            Forced Place Insur                            (648.08)           0.00
Jul 2021               103.41          103.41            Forced Place Insur                            (648.08)           0.00
Aug 2021               103.41          103.41            Forced Place Insur                            (648.08)           0.00
Sep 2021               103.41          103.41            Forced Place Insur                            (648.08)           0.00
Oct 2021               103.41          103.41            Forced Place Insur                            (648.08)           0.00
                    $1,240.92       $1,240.92

(Please keep this statement for comparison with the actual activity in your account at the end of the escrow accounting computation year.)
 Your escrow balance contains a cushion of 0.00. A cushion is an additional amount of funds held in your escrow
 balance to prevent the balance from becoming overdrawn when an increase in the disbursement amount occurs. Under
 Federal law, your lowest monthly balance should not exceed 206.82 or 1/6 of the anticipated payment from the account,
 unless your mortgage contract or State law specifies a lower amount. Your mortgage contract and State law are silent on
 this issue.

Your ending balance from the last month of the account history (escrow balance anticipated) is (648.08). Your starting
balance (escrow balance required) according to this analysis should be $0.00. This means you have a shortage of 648.08.
This shortage may be collected from you over a period of 12 months or more unless the shortage is less than 1 month's
deposit, in which case we have the additional option of requesting payment within 30 days. We have decided to collect it over 24
months.

We anticipate the total of your coming year bills to be 1,240.92. We divide that amount by the number of payments expected during
the coming year to obtain your escrow payment.




                                                                                                                                    Page 3
          Case 18-42685-MJH                 Doc        Filed 09/21/20           Ent. 09/21/20 11:46:49               Pg. 5 of 7
                                                                 Paying the shortage: If your shortage is paid in full, your new
    New Escrow Payment Calculation
                                                                 monthly payment will be $1,057.45 (calculated by subtracting the
    Unadjusted Escrow Payment                       103.41
                                                                 Shortage Amount to the left and rounding, if applicable). Paying the
    Surplus Amount:                                   0.00
                                                                 shortage does not guarantee that your payment will remain the same, as
    Shortage Amount:                                 27.00
                                                                 your tax or insurance bills may have changed. If you would like to pay
    Rounding Adjustment Amount:                       0.00
                                                                 the shortage now, please pay the entire amount of the shortage before
    Escrow Payment:                                $130.41
                                                                 the effective date of your new payment. To ensure that the funds are
                                                                 posted to your account correctly, please notify your asset manager that
                                                                 you are paying the shortage.

   NOTICE OF RIGHT TO CANCEL PRIVATE MORTGAGE INSURANCE: If you currently pay private mortgage insurance
   premiums, you may have the right to cancel the insurance. In most cases, you have the right to cancel private mortgage insurance if
   the principal balance of your loan is 80 percent or less of the current fair market appraised value of your home, and you have a good
   payment history on your loan. If you want to learn whether you are eligible to cancel this insurance, please contact us at 323 Fifth
   Street, Eureka, Ca 95501 or 800-603-0836.

* Please note if you have autopay/EFT set up on your loan, it is your responsibility to make sure your payment amount is
updated. Enclosed is the EFT form that needs to be completed. Once completed, please fax to the number listed on the EFT form
or return in the self-addressed envelope.




                                                                                                                            Page 4
            Case 18-42685-MJH               Doc      Filed 09/21/20         Ent. 09/21/20 11:46:49            Pg. 6 of 7
                                     CERTIFICATE OF SERVICE
      On September 21, 2020, I served the foregoing documents described as Notice of mortgage
payment change on the following individuals by electronic means through the Court’s ECF program:
Debtors Attorney
Brett L Wittner
BLWittner@bvmm.com

        I declare under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct.
                                                          /s/ Maben May
                                                          Maben May

        On September 21, 2020, I served the foregoing documents described as Notice of mortgage
payment change on the following individuals by depositing true copies thereof in the United States mail
at Santa Ana, California enclosed in a sealed envelope, with postage paid, addressed as follows:
Debtor
Hospitality Ward
613 S. 63rd St.
Tacoma, WA 98408

Trustee
Michael G. Malaier
2122 Commerce Street
Tacoma, WA 98402

US Trustee
United States Trustee
700 Stewart St Ste 5103
Seattle, WA 98101

        I declare under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct.
                                                          /s/ Maben May
                                                          Maben May




   Case 18-42685-MJH           Doc      Filed 09/21/20       Ent. 09/21/20 11:46:49        Pg. 7 of 7
